Exhibit 10.51

SUBSCRIPTION AGREEMENT

This Subscription Agreement is entered into and dated as of October 21, 2014
(this "Agreement”), by and among Metalico, Inc., a Delaware corporation with
offices located at 186 North Ave. East, Cranford, New Jersey 07016 (the
“Company”) and the Subscribers identified on the Schedule of Subscribers
attached hereto (each, a “Subscriber” and, together, the "Subscribers”).
Capitalized terms not defined below shall have the meaning as set forth in
Section 1.1.

RECITALS

A. The Company and each Subscriber is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. The Company is a borrower under that certain Financing Agreement (as amended
prior to the date hereof, the “Existing Financing Agreement”) dated as of
November 21, 2013 by and among the Company, each subsidiary of the company
listed as a “Borrower” on the signature pages thereto (together with the Company
and each other Person that executes a joinder agreement and becomes a “Borrower”
thereunder), each subsidiary of the Company listed as a “Guarantor” on the
signature pages thereto (together with each other Person that executes a joinder
agreement and becomes a “Guarantor” thereunder), the lenders from time to time
party thereto, TPG Specialty Lending, Inc., a Delaware corporation (“TSL”), as
agent for the Lenders and Lead Arranger, and PNC Bank, National Association as
service agent for the Lenders.

C. To induce the Subscribers (or Affiliates thereof) to enter into the Second
Amendment to the Financing Agreement dated as of the date hereof in the form
attached hereto as Exhibit A, which amendment amends the terms of the Existing
Financing Agreement (the Existing Financing Agreement, as so amended and
otherwise amended, amended and restated, supplemented or otherwise modified from
time to time, the “Financing Agreement”, and together with any other loan and/or
security documents referenced therein, the “Financing Documents”), the Company
has agreed to pay to the Lenders thereunder an Additional Fee (as defined
therein) in cash, which may be payable in shares of Common Stock and which shall
be represented by the Warrants.

D. In furtherance of the foregoing, the Company wishes to issue, upon the terms
and conditions stated in this Agreement, a warrant to acquire up to that
aggregate number of shares of Common Stock set forth opposite such Subscriber’s
name in column (3) on the Schedule of Subscribers, in the form attached hereto
as Exhibit B (the “Warrants”) (as exercised, collectively, the “Warrant
Shares”), subject to adjustment for any stock split, stock dividend, stock
split, stock combination, reclassification or similar transaction.

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
the form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company has agreed to provide certain registration rights
with respect to the Registrable Securities (as defined in the Registration
Rights Agreement) under the Securities Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.

F. The Warrants and the Warrant Shares are collectively referred to herein as
the "Securities.”

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Subscriber,
severally and not jointly, agree as follows:

ARTICLE I.
DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms shall have the meanings set forth in this Section 1.1:

"Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the first Person, as such terms are used in and construed
under Rule 144 promulgated under the Securities Act. Without limiting the
foregoing with respect to a Subscriber, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as such
Subscriber will be deemed to be an Affiliate of such Subscriber.

"Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

"Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or converted.

"Eligible Market” means any of The New York Stock Exchange, The NASDAQ Global
Market, The NASDAQ Global Select Market, The NASDAQ Capital Market, the OTC
Market or the Trading Market.

"Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"Governmental Authority” shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, provincial, local, municipal, foreign or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
commissioner, bureau, tribunal, instrumentality, official, ministry, fund,
foundation, center, organization, board, unit, body or Person and any court or
other tribunal); or (d) regulatory or self-regulatory organization (including
the Trading Market).

"Knowledge” shall mean the actual knowledge of the Company’s and/or its
Subsidiaries’, as applicable, executive officers.

"Lien” means any mortgage, deed of trust, lien, charge, claim, encumbrance,
security interest, right of first refusal, preemptive right or other
restrictions of any kind.

"Market Value” means the Weighted Average Price (as defined in the Warrants) of
the Common Stock on the Trading Day immediately preceding the applicable date of
determination.

"Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Proceeding” means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s Knowledge, threatened in
writing.

"Registration Statement” has the meaning as set forth in the Registration Rights
Agreement.

"Required Holders” means the holders of Warrants representing at least a
majority of the number of shares of Common Stock issuable upon exercise of the
Warrants then outstanding.

"SEC Reports” shall mean all reports, schedules, forms, applications and other
documents, together with any amendments required to be made with respect
thereto, required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
(2) years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such materials).

"Subsidiary” has the meaning as set forth in the Financing Agreement.

"Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.

"Trading Market” means the NYSE MKT LLC.

"Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement and any other documents, certificates or agreements executed or
delivered in connection with the Warrants.

ARTICLE II.
PURCHASE AND SALE

2.1 Purchase and Sale of the Securities. Subject to the terms and conditions of
this Agreement, each Subscriber agrees, severally and not jointly, to purchase
from the Company, and the Company agrees to sell and issue to each Subscriber,
at the Closing, such Warrants to acquire up to that aggregate number of Warrant
Shares as is set forth opposite such Subscriber’s name in column (3) on the
Schedule of Subscribers.

2.2 Closing. The issuance of the Warrants pursuant to the terms of this
Agreement (the “Closing”) shall take place at the offices of Schulte Roth &
Zabel LLP, 919 Third Avenue, New York, NY 10022, at 10:00 a.m. (New York City
time) on the date hereof, or at such other time and place as the Company and the
Subscribers mutually agree upon in writing (the “Closing Date”).

2.3 Issue Price. The parties hereto (i) acknowledge and agree that, for U.S.
federal income tax purposes, (A) the Term Loans (as that term is defined in the
Financing Agreement) and the Warrants constitute an “investment unit” and
(B) the issue price of the Term Loans and the Warrant will be as determined by
TSL and disclosed in writing to the Company within 90 days of the Closing Date;
and (ii) unless otherwise required by applicable law, shall not take any
position contrary to the preceding clause (i) for U.S. federal income tax and
all other purposes.

2.4 Form of Payment. On the Closing Date, the Company shall deliver to each
Subscriber a Warrant pursuant to which such Subscriber shall have the right to
acquire up to such aggregate number of Warrant Shares as is set forth opposite
such Subscriber’s name in column (3) of the Schedule of Subscribers, duly
executed on behalf of the Company and registered in the name of such Subscriber
or its designee.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof (except for representations and warranties
that speak as of a specific date, which shall be made as of such date) to each
of the Subscribers, except as set forth in the Schedules delivered herewith:

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its respective
obligations hereunder and thereunder. Other than the Required Approvals (as
defined in Section 3.1(c)), the execution and delivery by the Company of each of
the Transaction Documents to which it is a party and the consummation by it of
the transactions contemplated hereunder and thereunder have been duly authorized
by all necessary action on the part of the Company and no further consent or
action is required by the Company, or its board of directors or stockholders.
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company, and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company,
enforceable against the Company, in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law.

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Warrants and the Warrant Shares and the reservation for issuance of the
Warrant Shares) do not and will not (i) conflict with or violate any provision
of the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any Governmental Authority to which
the Company or a Subsidiary is subject (including, without limitation, foreign,
federal and state securities laws and regulations and the rules and regulations
of the Trading Market), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of clause (ii) or
(iii) above, as would not, reasonably be expected to, (A) (i) adversely affect
the legality, validity or enforceability of any Transaction Document or
(ii) have or result in a material adverse effect on the operations, properties,
results of operations, assets, business or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, (any of (i) or (ii), a
“Material Adverse Effect”) or (B) adversely impair the Company’s authority or
ability to perform fully on a timely basis its obligations under any Transaction
Document, except for the requirement to obtain Stockholder Approval (as defined
below) pursuant to the rules and regulations of the Trading Market.

(c) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization, permit or order of, give
any notice to, or make any filing or registration with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than the filing
by the Company of a Notice of Sale of Securities on Form D with the Commission
under Regulation D and state and applicable Blue Sky filings, the filing of any
requisite notices and/or applications(s) to the Trading Market for the issuance
and sale of the Warrants and the issuance of the Warrant Shares upon exercise of
the Warrants and the listing of the Warrant Shares for trading thereon and the
requirement to obtain Stockholder Approval pursuant to the rules and regulations
of the Trading Market (collectively, the “Required Approvals”). Except with
respect to the receipt of Stockholder Approval, all Required Approvals have been
obtained or effected on or prior to the Closing Date, and neither the Company
nor any Subsidiary are aware of any facts or circumstances which might prevent
the Company or any Subsidiary from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction Documents.
Except for the requirement to obtain Stockholder Approval pursuant to the rules
and regulations of the Trading Market, the Company is not in violation of the
requirements of the Trading Market and has no Knowledge of any facts or
circumstances which would reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.

(d) Issuance of the Securities. The issuance of the Warrants is duly authorized
and, upon issuance in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, Liens and charges with respect to the issue
thereof. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than 110% of the maximum number of Warrant
Shares issuable upon exercise of the Warrants based on the then applicable
exercise price under the Warrant (without taking into account any limitations on
the exercise of the Warrants set forth therein). Upon exercise in accordance
with the Warrants, the Warrant Shares when issued, will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
Liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock (as set forth in the
applicable charter documents). Subject to the accuracy of the representations
and warranties of the Subscribers in this Agreement, the offer and issuance by
the Company of the Securities is exempt from registration under the Securities
Act.

(e) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company has been set forth in the SEC Reports
and has changed since the date set forth in such SEC Reports only to reflect
stock option exercises and grants and warrant exercises that have not,
individually or in the aggregate, had a material effect on the issued and
outstanding capital stock, options and other securities and have not been
required to be reported by the Company under the Exchange Act. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. No securities of the
Company are entitled to preemptive or similar rights, and no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities. The
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

(f) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. The Subscribers shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by a Subscriber pursuant to written agreements
executed by such Subscriber which fees or commissions shall be the sole
responsibility of such Subscriber) made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement. The Company shall indemnify and
hold harmless the Subscribers, their employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses suffered in respect of any such claimed or existing fees, as such fees
and expenses are incurred.

(g) Private Placement; No Integrated Offering; No General Solicitation. Assuming
the accuracy of each Subscriber’s representations and warranties set forth in
Section 3.2(c)-(g), no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Subscribers under the
Transaction Documents. Assuming the accuracy of the Subscribers’ representations
and warranties set forth in Section 3.2, neither the Company, the Subsidiaries,
any of their respective affiliates, nor any Person acting on their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the Securities Act,
whether through integration with prior offerings or otherwise. Neither the
Company, the Subsidiaries nor their affiliates, nor any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.

(h) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, interested stockholder, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate or articles of
incorporation, bylaws or other organizational or charter documents or the laws
of its jurisdiction of incorporation that is or could become applicable to the
Subscribers as a result of the Subscribers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Subscribers’ ownership of the Securities. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any Subsidiary.

(i) Loan Documents. The Company hereby acknowledges and agrees that each of the
Transaction Documents constitute a “Loan Document” under the Financing
Agreement. Accordingly, it shall be an Event of Default under the Financing
Agreement if (i) any representation or warranty made by the Company under or in
connection with any Transaction Document shall have been untrue, false or
misleading in any material respect when made, or (ii) the Company shall fail to
perform or observe any term, covenant or agreement contained in any Transaction
Document.

(j) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Subscriber
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(k) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

3.2 Representations and Warranties of the Subscribers. Each Subscriber hereby,
as to itself only and for no other Subscriber, represents and warrants to the
Company as follows:

(a) Organization; Authority. Such Subscriber is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
such Subscriber of the Transaction Documents to which it is a party have been
duly authorized by all necessary corporate or, if such Subscriber is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Subscriber. Each of the Transaction Documents
to which such Subscriber is a party has been duly executed by such Subscriber
and, when delivered by such Subscriber in accordance with terms hereof, will
constitute the valid and legally binding obligation of such Subscriber,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents by such Subscriber and the consummation by such Subscriber of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of such Subscriber’s certificate or articles of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Subscriber is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any Governmental Authority to which
such Subscriber is subject (including, without limitation, foreign, federal and
state securities laws and regulations); except in the case of clause (i) or
(ii) above, as would not, reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the ability of the Subscriber to perform
its obligations thereunder.

(c) Investment Intent. Such Subscriber is acquiring the Securities as principal
for its own account for investment purposes and not with a view to distributing
or reselling such Securities or any part thereof in violation of applicable
securities laws, without prejudice, however, to such Subscriber’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Subscriber to hold
the Securities for any period of time. Such Subscriber understands that the
Securities have not been registered under the Securities Act, and therefore the
Securities may not be sold, assigned or transferred unless pursuant to (i) an
effective registration statement under the Securities Act with respect thereto
or (ii) an available exemption from the registration requirements of the
Securities Act.

(d) Subscriber Status. At the time such Subscriber was offered the Securities,
it was, and at the date hereof it is, and on each date on which it exercises the
Warrants (other than pursuant to a cashless exercise), it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.

(e) Experience of such Subscriber. Such Subscriber, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Subscriber is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.

(f) General Solicitation. Such Subscriber is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or, to such
Subscriber’s knowledge, any other general solicitation or general advertisement.

(g) Access to Data. Such Subscriber has received and reviewed information about
the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities. Such Subscriber acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. The foregoing,
however, does not limit or modify the representations and warranties made by the
Company in this Agreement or any other provision in this Agreement or the right
of the Subscribers to rely thereon. Such Subscriber has sought such accounting,
legal and tax advice as it has considered necessary to make an informed decision
with respect to its acquisition of the Securities.

(h) Transfer or Resale. Such Subscriber understands that except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Subscriber shall have delivered to the Company
(if requested by the Company) an opinion of counsel to such Subscriber, in a
generally acceptable form, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Subscriber provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act (or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of
the Securities made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144; and (iii) neither the Company nor any other Person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

(i) Reliance on Exemptions. Such Subscriber understands that the Securities
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Subscriber to acquire the Securities.

(j) No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(k) Legends. Such Subscriber understands that the certificates or other
instruments representing the Warrants and, until such time as the resale of the
Warrant Shares have been registered under the Securities Act as contemplated by
the Registration Rights Agreement, the stock certificates representing the
Warrant Shares, except as set forth below, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if, unless otherwise required
by state securities laws, (i) such Securities are registered for resale under
the Securities Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the Securities Act, or (iii) the Securities can be sold,
assigned or transferred pursuant to Rule 144. The Company shall be responsible
for the fees of its transfer agent and all DTC fees associated with such
issuance.

The Company acknowledges and agrees that no Subscriber makes or has made any
representations or warranties with respect to the transactions contemplated
hereby or by any other Transaction Document other than those specifically set
forth in Section 3.2.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1 Register; Pledge.

(a) The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for each series of the Warrants in which the Company
shall record the name and address of the Person in whose name the Warrants have
been issued (including the name and address of each transferee) the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Subscriber or its legal representatives.

(b) The Company acknowledges and agrees that a Subscriber may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement secured by the Securities and, if
required under the terms of such agreement, such Subscriber may transfer pledged
or secured Securities to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
the pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Subscriber’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.

4.2 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Subscribers or
that would be integrated with the offer or sale of the Securities for purposes
of the rules and regulations of any Trading Market.

4.3 Reservation and Listing of Securities. So long as any Subscriber owns any
Warrants, the Company shall take all action necessary to at all times after the
date hereof have authorized, and reserved for the purpose of issuance, no less
than 110% of the number of shares of Common Stock issuable upon exercise of the
Warrants then outstanding based on the then applicable exercise price under the
Warrant (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants) (the “Required Reserved Amount”). If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserved Amount, the Company will
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares, including, without limitation, calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations under Section 3.1(d), in the case of an insufficient number of
authorized shares, obtain shareholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserved Amount. The
Company shall, as applicable (i) prepare and timely file with each Trading
Market an additional shares listing application covering all of the shares of
Common Stock issued or issuable under the Transaction Documents, (ii) use
reasonable best efforts to cause such shares of Common Stock to be approved for
listing on each Trading Market as soon as practicable thereafter, (iii) provide
to the Subscribers evidence of such listing, and (iv) use reasonable best
efforts to maintain the listing of such Common Stock on each such Trading Market
or another Eligible Market.

4.4 Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Subscribers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Subscribers on or prior to the Closing Date.
Without limiting any other obligation of the Company under this Agreement, the
Company shall timely make all filings and reports relating to the offer and sale
of the Securities required under all applicable securities laws (including,
without limitation, all applicable federal securities laws and all applicable
“Blue Sky” laws), and the Company shall comply with all applicable federal,
state and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Subscribers.

4.5 Indemnification. In consideration of each Subscriber’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Subscriber and each other holder of the Securities and all of their
shareholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Subscriber or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4.5 shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

4.6 Stockholders Rights Plan. No claim will be made or enforced by the Company
or any other Person that any Subscriber is an “Acquiring Person” or any similar
term under any stockholders rights plan or similar plan or arrangement in effect
or hereafter adopted by the Company, or that any Subscriber could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and the Subscribers.

4.7 Public Information. At any time during the period commencing on the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities can be sold without the requirement to be in compliance with
Rule 144(c)(1) and otherwise without restriction or limitation pursuant to
Rule 144, if a registration statement is not available for the resale of all of
the Securities and the Company shall (i) fail for any reason to satisfy the
requirements of Rule 144(c)(1) including, without limitation, the failure to
satisfy the current public information requirements contained in Rule 144(c) or
(ii) if the Company has ever been an issuer in Rule 144(i)(1)(i) or becomes such
an issuer in the future, and the Company shall fail to satisfy any condition set
forth in Rule 144(i)(2) (each, a “Public Information Failure”) then, as partial
relief for the damages to any holder of Securities by reason of any such delay
in or reduction of its ability to sell the Securities (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each such holder an amount in cash equal to one and one-quarter
percent (1.25%) of the aggregate Market Value of such holder’s Securities on the
day of a Public Information Failure and on every thirtieth day (pro rated for
periods totaling less than thirty days) thereafter until the earlier of (i) the
date such Public Information Failure is cured and (ii) such time that such
Public Information Failure no longer prevents a holder of Securities from
selling such Securities pursuant to Rule 144 without any restrictions or
limitations. The payments to which a holder shall be entitled pursuant to this
Section 4.7 are referred to herein as “Public Information Failure Payments.”
Public Information Failure Payments shall be paid on the earlier of (I) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full.

4.8 [Intentionally Omitted]

4.9 Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special or annual meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be called as promptly as practicable after
the date hereof, but in no event later than seventy-five (75) days after such
date, or such later date as agreed by the Company and the Required Holders (the
“Stockholder Meeting Deadline”), a proxy statement, in a form reasonably
acceptable to the Subscribers after review by Schulte Roth & Zabel LLP, at the
expense of the Company, soliciting each such stockholder’s affirmative vote at
the Stockholder Meeting for approval of resolutions (the “Resolutions”)
providing for the issuance of all of the Warrant Shares and the other shares of
Common Stock issuable to the holders of the Company’s outstanding convertible
notes (without regard to any limitation or restriction set forth therein) as
described in the Transaction Documents in accordance with applicable law, the
provisions of the Company’s certificate of incorporation and bylaws and the
rules and regulations of the Principal Market without giving effect to the
Exchange Cap provisions set forth in the Warrants (such affirmative approvals
being referred to herein, collectively, as the “Stockholder Approval” and the
date such approval is obtained, the “Stockholder Approval Date”), and the
Company shall use its reasonable best efforts to solicit its stockholders’
approval of such Resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve the Resolutions. The Company
shall be obligated to use its reasonable best efforts to obtain the Stockholder
Approval by the Stockholder Meeting Deadline. If, despite the Company’s
reasonable best efforts, the Stockholder Approval is not obtained at the
Stockholder Meeting, the Company shall cause an additional Stockholder Meeting
to be held three times (including its Annual Meeting) during each 12 month
period thereafter, provided that each such Stockholders Meeting shall be at
least ninety (90) days after the immediately preceding Stockholders Meeting,
until the Stockholder Approval is obtained.

4.10 [Intentionally Omitted].

4.11 Additional Issuances of Securities. From the date hereof until November 21,
2018, the Company shall not, (i) directly or indirectly, offer, sell, grant any
option to purchase, or otherwise dispose of (or announce any offer, sale, grant
or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Stock or Common Stock Equivalents (any
such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”) unless the Company shall have first complied with this
Section 4.11. As used herein, “Common Stock Equivalents” means, collectively,
Options and Convertible Securities (each, as defined in the Warrants).

(1) The Company shall deliver to each Subscriber an irrevocable written notice
(the “Offer Notice”) of any proposed or intended issuance or sale or exchange
(the “Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange
(a) with each such Subscriber up to that percentage of the Offered Securities
necessary for such Subscriber to maintain such Subscriber’s percentage ownership
of the Common Stock on the effective date of the Offer Notice calculated on a
fully diluted basis (the “Basic Amount”), and (b) with respect to each
Subscriber that elects to purchase its Basic Amount, any additional portion of
the Offered Securities attributable to the Basic Amounts of other Subscribers as
such Subscriber shall indicate it will purchase or acquire should the other
Subscribers subscribe for less than their Basic Amounts (the “Undersubscription
Amount”), which process shall be repeated until the Subscribers shall have an
opportunity to subscribe for any remaining Undersubscription Amount.

(2) To accept an Offer, in whole or in part, such Subscriber must deliver a
written notice to the Company prior to the end of the tenth (10th) Business Day
after such Subscriber’s receipt of the Offer Notice (the “Offer Period”),
setting forth the portion of such Subscriber’s Basic Amount that such Subscriber
elects to purchase and, if such Subscriber shall elect to purchase all of its
Basic Amount, the Undersubscription Amount, if any, that such Subscriber elects
to purchase (in either case, the “Notice of Acceptance”). If the Basic Amounts
subscribed for by all Subscribers are less than the total of all of the Basic
Amounts, then each Subscriber who has set forth an Undersubscription Amount in
its Notice of Acceptance shall be entitled to purchase, in addition to the Basic
Amounts subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, that if the Undersubscription Amounts subscribed for exceed
the difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Subscriber who
has subscribed for any Undersubscription Amount shall be entitled to purchase
only that portion of the Available Undersubscription Amount as the Basic Amount
of such Subscriber bears to the total Basic Amounts of all Subscribers that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent its deems reasonably necessary. Notwithstanding anything to the
contrary contained herein, if the Company desires to modify or amend the terms
and conditions of the Offer prior to the expiration of the Offer Period, the
Company may deliver to the Subscribers a new Offer Notice and the Offer Period
shall expire on the fifth (5th) Business Day after such Subscriber’s receipt of
such new Offer Notice.

(3) The Company shall have ten (10) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Subscribers (the “Refused Securities”) pursuant to a definitive agreement (the
“Subsequent Placement Agreement”) but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the Securities and Exchange Commission on a Current Report
on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto.

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4.11(3) above), then each Subscriber may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Subscriber elected to purchase
pursuant to Section 4.11(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Subscribers pursuant to Section 4.11(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Subscriber so elects to reduce the
number or amount of Offered Securities specified in its Notice of Acceptance,
the Company may not issue, sell or exchange more than the reduced number or
amount of the Offered Securities unless and until such securities have again
been offered to the Subscribers in accordance with Section 4.11(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Subscribers shall acquire from the Company, and
the Company shall issue to the Subscribers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4.11(3) above if the Subscribers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Subscribers of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Subscribers of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Subscribers and their respective counsel.

(6) Any Offered Securities not acquired by the Subscribers or other persons in
accordance with Section 4.11(3) above may not be issued, sold or exchanged until
they are again offered to the Subscribers under the procedures specified in this
Agreement.

(7) The Company and the Subscribers agree that if any Subscriber elects to
participate in the Offer, (x) neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provisions whereby any Subscriber shall be required to agree to any restrictions
in trading as to any securities of the Company owned by such Subscriber prior to
such Subsequent Placement, and (y) the Buyer shall be entitled to the same
registration rights provided to other investors in the Subsequent Placement.

(8) Notwithstanding anything to the contrary in this Section 4.11 and unless
otherwise agreed to by the Subscribers, the Company shall either confirm in
writing to the Subscribers that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the
Subscribers will not be in possession of material non-public information, by the
thirtieth (30th) Business Day following delivery of the Offer Notice. If by the
thirtieth (30th) Business Day following delivery of the Offer Notice no public
disclosure regarding a transaction with respect to the Offered Securities has
been made, and no notice regarding the abandonment of such transaction has been
received by the Subscribers, such transaction shall be deemed to have been
abandoned and the Subscribers shall not be deemed to be in possession of any
material, non-public information with respect to the Company. Should the Company
decide to pursue such transaction with respect to the Offered Securities, the
Company shall provide each Subscriber with another Offer Notice and each
Subscriber will again have the right of participation set forth in this
Section 4.11. The Company shall not be permitted to deliver more than one such
Offer Notice to the Subscribers in any 60 day period.

(9) The restrictions contained in this Section 4.11 shall not apply in
connection with the issuance of any Excluded Securities (as defined in the
Warrants)

ARTICLE V.
CLOSING DELIVERABLES

5.1 Closing Deliverables of the Company. At the Closing, the Company shall
deliver to the Investors the following:

(a) Transaction Documents. The Company shall have duly executed and delivered to
such Subscriber (A) each of the Transaction Documents to which it is a party and
the Company shall have duly executed and delivered to such Subscriber and
(B) such Warrants (for such aggregate number of shares of Common Stock as is set
forth across from such Subscriber’s name in column (3) of the Schedule of
Subscribers).

(b) Legal Opinion. Such Subscriber shall have received the opinion of Lowenstein
Sandler LLP, the Company’s outside counsel, dated as of the Closing Date, in
substantially the form of Exhibit E attached hereto.

ARTICLE VI.
MISCELLANEOUS

6.1 Fees and Expenses. The Company shall reimburse TSL or its designee(s) (in
addition to any other expense amounts paid to any Subscriber prior to the date
of this Agreement) for all reasonable actual costs and expenses incurred in
connection with the transactions contemplated by the Transaction Documents
(including all reasonable legal fees and disbursements in connection therewith
and documentation and implementation of the transactions contemplated by the
Transaction Documents) on or prior to the Closing, which amount shall be paid by
the Company at the Closing. The Company shall pay, and hold each Subscriber
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Subscribers.

6.2 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Subscribers, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Subscriber makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Required Holders, and any amendment to this Agreement made in
conformity with the provisions of this Section 6.2 shall be binding on all
Subscribers and holders of Securities. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding. The
Company has not, directly or indirectly, made any agreements with any
Subscribers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement and the Financing Agreement, no Subscriber has made any
commitment or promise or has any other obligation to provide any financing to
the Company or otherwise. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents or holders of the Warrants, as the case may be.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided under this Agreement or any other Transaction
Document shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile or e-mail at the facsimile number or e-mail address
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (ii) the Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or e-mail at the facsimile number or
e-mail address specified in this Agreement later than 6:30 p.m. (New York City
time) on any date and earlier than 11:59 p.m. (New York City time) on such date,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, specifying next business day delivery or
(iv) upon actual receipt by the party to whom such notice is required to be
given if delivered by hand. The address for such notices and communications
shall be as follows:

      If to the Company:  
Metalico, Inc.
186 North Avenue East
Cranford, NJ 07016
Telephone: (908) 497-9610
Facsimile: (908) 497-1097
Attention: Arnold S. Graber
Executive Vice President and General Counsel
Email: asgraber@metalico.com
With a copy to:  
Lowenstein Sandler LLP
65 Livingston Avenue
Roseland, New Jersey 07068
Telephone: (973) 597-2476
Facsimile: (973) 597-2477
Email: sskolnick@lowenstein.com
If to the Transfer Agent  
Corporate Stock Transfer, Inc.
3200 Cherry Creek Dr. South, Suite 430
Denver, CO 80209
Telephone: (303) 282-4800
Facsimile: (303) 777-3094
Attention: Daniel Bell
Email: dbell@corporatestock.com
If to a Subscriber:  
To its address and facsimile number set forth
on the Schedule of Subscribers, with copies to
such Subscriber’s representatives as set forth
on the Schedule of Subscribers.
   
 
With a copy (for
information purposes
only) to:  
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Frederic Ragucci, Esq. & Robert
Goldstein, Esq.
Email: frederic.ragucci@srz.com
robert.goldstein@srz.com

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Trading Days’ prior notice to the other party
in accordance with this Section 6.3.

6.4 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. No specific representation or warranty shall limit
the generality or applicability of a more general representation or warranty.
The parties agree that each of them and/or their respective counsel has reviewed
and had an opportunity to revise the Transaction Documents and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of the Transaction Documents or any amendments hereto.

6.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Subscribers. Any Subscriber may assign
its rights under this Agreement to any Person to whom such Subscriber assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof and
of the applicable Transaction Documents that apply to the “Subscribers.”
Notwithstanding anything to the contrary herein, Securities may be pledged to
any Person in connection with a bona fide margin account or other loan or
financing arrangement secured by such Securities.

6.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee is an intended third party beneficiary of
Section 4.5 and may enforce the provisions of such Sections directly against the
parties with obligations thereunder.

6.7 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York (except for matters governed by corporate law in the
State of Delaware), without regard to the principles of conflicts of law
thereof. Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement). Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

6.8 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery and/or exercise of
the Securities, as applicable.

6.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) filed of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
signature page were an original thereof.

6.10 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement.

6.11 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Subscriber exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Subscriber may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

6.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Subscribers
and the Company will be entitled to specific performance under the Transaction
Documents. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Subscribers. The Company
therefore agrees that the Subscribers shall be entitled to seek specific
performance and/or temporary, preliminary and permanent injunctive or other
equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

6.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Subscriber hereunder or pursuant to any of the other Transaction
Documents or any Subscriber enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company or any
Subsidiary by a trustee, receiver or any other person under any law (including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

6.14 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

1

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 
COMPANY:
METALICO, INC.
By       /s/ Carlos E. Aguero     
 
Name: Carlos E. Aguero
Title: President

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 
TPG SPECIALTY LENDING, INC.

 
By:       /s/ Michael
Fishman
 
Name: Michael Fishman
Title: CEO

SCHEDULE OF SUBSCRIBERS

                  (1)   (2)   (3)   (4) Subscriber   Address and Facsimile
Number   Number of
Warrant Shares  
Legal Representative’s
Address and Facsimile Number
TPG Specialty Lending, Inc.   301 Commerce Street, Suite 3300
Fort Woth, Texas 76102
Attention: Legal and
Compliance Department
Facsimile: (415) 486-5954
E-mail: documents@tpg.com     3,810,146    
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Frederic Ragucci, Esq. &
Robert Goldstein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2000
Email: frederic.ragucci@srz.com
robert.goldstein@srz.com

2